Houghton, J. (dissenting):
I dissent. The defendants owned considerable real property in the city of Hew York, and prior to the transaction in controversy had sold various parcels, and knew that it was customary to pay brokers a commission for making sales. In her letter of April sixth the defendant Lee speaks of payment of broker’s and other fees. Plaintiff’s witness, William H. L. Lee, not only attended to the general legal business of the defendants, but he had previously communicated with them respecting proposed sales of their property, and drew the contracts therefor' and advised them as to the advisability of selling whenever' a sale was contemplated. In the present instance he did only what he had previously done respecting other parcels.
There is no dispute that the plaintiff procured the purchaser to *702whom the property was riltimately conveyed for $105,000 in cash. The plaintiff brought the purchaser to Mr. - Lee, and on the 27th day of April, 1906, he -wrote the plaintiff a letter,' in which he stated that so far as he had authority to do so he considered the property sold to the plaintiff’s client, Mr. Avery, and that he had HO doubt - from recent correspondence with the defendants that the transaction would be approved, and that he would immediately cable them for confirmation, which he did, tilling them the price and terms. On the morning of the next day a cablegram was received by him from the defendants (through one of them) saying, “If party responsible and no mortgage tax, accept.” On the ■ next day he received another cablegram directing him to refuse the offer because Lucy Ward had wired that there had been an offer of $10,000 more, and asking Mi\ Lee to consult with her. Complications subsequently arose because of this alleged offer of $10,000 more and the defendants found themselves involved in two lawsuits for specific performance and damages, one by-Avery and one by. the man who claimed to have made the higher offer. The defendants extricated themselves from this dilemma as well as they could and finally deeded the property to Mr. Avery for $105,000 in cash, the exact amount originally agreed upon.
The defendants lay stress upon the fact that the plaintiff, the broker, did not. bring about the settlement of this litigation, but that it was done by Mr. Avery, the client. The plaintiff was not obliged to bring about an adjustment of any difficulties respecting conveyance of the property which the defendants had brought upon themselves by their own acts. If the plaintiff found a purchaser for the property at the defendants’ price, as it is conceded the plaintiff did, and if that purchaser was so willing and able and eager to consummate the purchase as to help settle the litigation by others against the defendants it was the good fortune of the defendants and of no concern to the plaintiff. Confessedly Mr. Lee had charge of the defendants’ property at least to a limited extent, because he looked after all the leases, drew all their' contracts of sale and advised them with respect to leasing and selling. That he did not have actual authority to make a contract with a broker or power to bind the defendants by a contract of sale is of no importance. The plaintiff brought the purchaser to him and he made an offer to pur*703chase, which offer was commnnicated to the defendants and accepted by them. That they withdrew the acceptance afterwards neither exonerated them nor deprived the plaintiff of its compensation as broker, for they subsequently deeded to the plaintiff’s client and received the exact price which they originally agreed to take. This subsequent deeding to plaintiff’s client was not only a confession by the defendants that they had been wrong in refusing to do so in the beginning, but was likewise a confession that the plaintiff procured the purchaser of whom neither Mr. Lee nor the defendants had ever heard until the plaintiff brought him to Mr. Lee’s office. The defendants well understood that if the property was sold a broker’s commission must be paid. Indeed in the letter to Mr. Lee prior to his sending the cablegram containing Avery’s offer, the defendant Lee said that she. would be content to receive $100,000 clear for the property after payment of broker’s and other fees, but hoped it might be made $105,000 instead.
If a broker has any rights and can ever maintain an action to recover commissions for the sale of real estate, this plaintiff proved facts entitling it to the judgment obtained and it should be affirmed.
Clarke, J., concurred.
Judgment and order reversed, new trial ordered, costs to appellants to abide event.